Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Applicant’s election without traverse of the species of Chromosome 13, 209 and 214; Chromosome 18 232 and 222; and chromosome 21 SEQ ID No. 256 and 253 in the reply filed on 4/17/2018 is acknowledged.
4.	Claims 83, 85-89, 91-94, and 100, 102-105 are pending.  Claims 1-82, 84, and 90. 95-99, 101 are cancelled.
5.	Claims 94, 100, 102-104 are withdrawn as being drawn to a nonelected species.
6.	The following rejections for claims 83, 85-89, 91-93, 105 are newly applied.  Response to arguetmsn follows.
7.	This action is NONFINAL.  
Withdrawn Rejections
	The 35 USC 103 rejection made in the previous office is withdrawn after reconsideration of the arguetmsn of record. 
Maintained Claim Objections

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

12.	Claims 83,85-88 and 92  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nygren et al. (US 2012/0322072 December 20, 2012) .
	With regard to claim 83, Nygren et al. teaches a method of quantification cell free nucleic acid from a fetal sample in maternal plasma (para 6-7).  Nygren et al. teaches determination of copy number (e.g. copies) of a fetal chromosome portion in a sample (para 17). Nygren et al. teaches one method of contain a sample that has cfDNA with a methylation sensitive restriction enzyme for cleavage (para 311).  Ngyren et al. teaches using primer pairs specific for each target and determining the amounts of the targets (para 311).  Nygren et al. teaches that the method further comprises competitor oligonucleotides and comprising a ratio of the target specific to the competitor specific (para 160 and 311).  
	Although Nygren et al. does not specifically target Chromosomes 13, 18, and 21.  However, Nygren et al. teaches that one can detect aneuploidy by detecting copies of Chromosome 13, 18, and 21 (para 292-232).  The recited target sequences are within each of these chromosomes and as such detection of copies of these chromosomes would detect the copies of the recited target regions.  It would be prima facie obvious to one of ordinary skill at the time of the effective filing date to determine copy number changes in fetal samples which will show chromosomal abnormalities.  As such it would 
	With regard to claim 85, Nygren et al. teaches one can use mass spectrometry for detection (para 75).
	With regard to claim 86, Nygren et al teaches a method of sequencing (para 34).
	With regard to claims 87-88, Nygren et al. teaches a multiplex quantitative PCR (para 178).
	With regard to claim 92, Nygren et al. teaches extension oligonucleotides (para 140). 
 
 
Conclusion
Claim 105 is in condition for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634